Citation Nr: 1455137	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-15 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral hearing loss disability.  

2.  Whether new and material evidence has been received to reopen a previously
denied claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


REMAND

The Veteran served on active duty from September 1971 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal was remanded to the Houston RO in February 2014 to afford the Veteran a requested videoconference hearing.  The Board noted that the Veteran had moved to Florida.  The case was returned to the Board from the St. Petersburg RO in May 2014.  In June 2014, the Board remanded the case once again in order to schedule a hearing for the Veteran.  While the Veteran was provided notice of the hearing in a letter sent on October 3, 2014, he did not attend.  

However, the Board's June 2014 remand also directed that the AOJ issue a supplemental statement of the case (SSOC) to consider service treatment records and medical records furnished by Social Security Administration (SSA) that were added to the electronic record in May 2014, subsequent to the issuance of the statement of the case in April 2010.  This was not done.  Therefore, remand is necessary inasmuch as the Board finds that there has not been substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

After undertaking any development deemed appropriate, re-adjudicate the issues on appeal with consideration of the additional evidence received since the April 2010 SOC.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran and his representative with an SSOC and afford them the requisite opportunity to respond before the record is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


